WYNNE A.PAULY,CSR
                                      Official Court Reporter
                                    Denton County Probate Court
                               1450 East McKinney - Second Floor
                                                                                 FILED IN
                                       Denton, Texas 76209                2nd COURT OF APPEALS
                                          (940) 349-2142                    FORT WORTH, TEXAS
                                       winniepaulv@att.net                12/19/2017 4:09:25 PM
                                                                              DEBRA SPISAK
                                                                                   Clerk
December 19, 2017

Texas Court of Appeals - 2 District
Tim Curry Criminal Justice Center
401 WestBelknap, Suite 9000
Fort Worth, Texas 76196-0211

Re: Reporter's Record
    Chin-Hua Wang vs. Morgan Stanley
    Trial Court Cause No. PR-2016-00111-03
    Appellate Cause No. 02-17-00443OCY

Dear Honorable Justiees:


I am in receipt of your letter dated December 14, 2017 in the above-styled cause notifying me
that this case has been appealed.

I have not received a Request for Reporter's Record or any written request as to which dates
Appellant wants transcribed.

                                               Very Truly Yours,             .        /



                                               Wynne A. Pauly
                                                                                      )